89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Jon S. KATZ, Plaintiff & Counter Defendant-Appellee,andDennis R. Favaro, et al., Counter Defendants-Appellees,v.Robert W. ORLICK, Defendant & Counter Plaintiff-Appellant.
No. 96-1847.
United States Court of Appeals, Seventh Circuit.
Submitted April 30, 1996.*Decided May 1, 1996.Rehearing Denied May 23, 1996.

Before POSNER, Chief Judge, and MANION and KANNE, Circuit Judges.

ORDER

1
Orlick appeals a jury verdict against him in favor of Katz on a federal claim of odometer tampering, 15 U.S.C. § 1984, and the court's granting of judgment on the pleadings in favor of Katz and his attorneys, Favaro and Buzek, on Orlick's counterclaims of malicious prosecution, abuse of process, and defamation of character.   Orlick's appellate brief consists of disjointed phrases, charts, and bald allegations.   Orlick does not make a comprehensible argument as to how the lower court erred or as to why the jury verdict should be overturned.   As such his appeal is frivolous.   Fed.R.App.P. 28(a)(6) requires the appellant to present a reasoned argument supported by legal authority.   Orlick has not done this.   Even though we construe a pro se litigant's pleadings liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), this court will not take it upon itself to construct legal arguments for a party.  Smith v. Town of Eaton, 910 F.2d 1469, 1471 (7th Cir.1990), cert. denied, 499 U.S. 962 (1991).


2
The order and judgment of the district court is AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that the parties could file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   No such statement has been filed.   Accordingly, the appeal is submitted on the briefs and the record